     Case 3:20-cv-01649-N-BK Document 11 Filed 10/09/20              Page 1 of 2 PageID 43



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

A.S.,                                           §
                      Movant,                   §
                                                §
v.                                              § Civil Case No. 3:20-CV-1649-N-BK
                                                §
IMMIGRATION & CUSTOMS                           §
ENFORCEMENT,                                    §
              Respondent.                       §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

         IT IS THEREFORE ORDERED that the petition for writ of habeas corpus under 28

U.S.C. § 2241 is DISMISSED WITHOUT PREJUDICE for failure to comply with a court

order and for want of prosecution.

         The Court prospectively CERTIFIES that any appeal of this action would not be taken

in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this

certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,

Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). Based on the Findings and Recommendation, the Court finds that any appeal of this

action would present no legal point of arguable merit and would, therefore, be frivolous.
    Case 3:20-cv-01649-N-BK Document 11 Filed 10/09/20               Page 2 of 2 PageID 44



Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).1 In the event of an appeal, Petitioner may

challenge this certification by filing a separate motion to proceed in forma pauperis on appeal

with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at

202; FED. R. APP. P. 24(a)(5).

        SO ORDERED this 9th day of October, 2020.




                                                       __________________________________
                                                         UNITED STATES DISTRICT JUDGE




1
 Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the court certifies an appeal as not taken in good faith.
